MEMORANDUM DECISION
                                                                        Mar 09 2015, 9:07 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Alan L. Whitted                                          Gregory F. Zoeller
      Alex R. Whitted                                          Attorney General of Indiana
      Whitted Law, LLC.
      Columbus, Indiana                                        Richard C. Webster
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Carol D. Geis,                                          March 9, 2015

      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              03A01-1409-CR-385
              v.                                              Appeal from the Bartholomew
                                                              Superior Court
                                                              The Honorable Kathleen Tighe
      State of Indiana,                                       Coriden, Judge
      Appellee-Plaintiff                                      The Honorable Joseph W. Meek,
                                                              Magistrate
                                                              Case No. 03D02-1401-CM-449




      Crone, Judge.


                                               Case Summary
[1]   Carol D. Geis appeals her conviction for failure to stop after an accident

      resulting in damage to property other than a vehicle, a class B misdemeanor.


      Court of Appeals of Indiana | Memorandum Decision 03A01-1409-CR-385| March 9, 2015       Page 1 of 5
      She challenges the sufficiency of the evidence to support her conviction.

      Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On November 26, 2013, shortly before 7:00 a.m., Geis began driving her bus

      route and picking up students for the Flat Rock-Hawcreek School Corporation

      in Bartholomew County. During the route, around 7:31 a.m., Geis backed her

      school bus over a stop sign at the corner of County Roads 500 North and 600

      East, causing significant damage to the sign. The students on the bus felt the

      impact and immediately alerted Geis that she had struck something. Geis

      stopped the bus momentarily and briefly exited to survey the damage. She

      returned onto the bus and told the kids to sit down and shut up. Geis drove

      away from the scene, continued the bus route, and proceeded to school,

      arriving shortly before 8:00 a.m. After all students were off the bus, Geis drove

      the bus to the bus parking area, parked the bus, and left.


[3]   School officials became aware of the accident upon hearing students talking

      about it when they arrived at school. Some students on the bus had been in

      contact with their parents, and a few parents telephoned the school corporation

      to report the accident. Superintendent Dr. Kathy Griffey asked her secretary to

      contact Geis and have her come to the school corporation office. After Geis

      came to the office, Dr. Griffey instructed her to write a summary of the

      accident. Dr. Griffey called the Indiana State Police and the Bartholomew

      County Highway Department to report the accident. School officials obtained


      Court of Appeals of Indiana | Memorandum Decision 03A01-1409-CR-385| March 9, 2015   Page 2 of 5
      the video recording of the morning’s events from Geis’s bus recorder and

      submitted it to police.


[4]   The State charged Geis with class B misdemeanor failure to stop after an

      accident resulting in damage to property other than a vehicle. Following a

      bench trial, the trial court found Geis guilty as charged. This appeal ensued.


                                      Discussion and Decision
[5]   When reviewing the sufficiency of the evidence to support a conviction, we

      examine only the probative evidence and reasonable inferences that support the

      conviction. Morgan v. State, 22 N.E.3d 570, 573 (Ind. 2014). We do not assess

      witness credibility or reweigh evidence. Id. Rather, we consider only the

      evidence most favorable to the trial court ruling and will affirm the conviction

      unless no reasonable factfinder could find the elements of the crime proven

      beyond a reasonable doubt. Id. The evidence will be deemed sufficient if an

      inference may reasonably be drawn from it to support the conviction. Drane v.

      State, 867 N.E.2d 144, 146 (Ind. 2007).


[6]   Indiana Code Section 9-26-1-41 provides,

              (a) The driver of a motor vehicle that causes damage to the property of
              another person, other than damage to a vehicle, shall do the following:




      1
        We note that this statute was repealed effective January 1, 2015. However, because Geis committed her
      crime in November 2013, we cite to the law in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1409-CR-385| March 9, 2015              Page 3 of 5
                 (1) Immediately stop the motor vehicle at the scene of the accident or
                 as close to the accident as possible in a manner that does not obstruct
                 traffic more than is necessary.
                 (2) Immediately return to and remain at the scene of the accident until
                 the driver does the following:
                          (A) Takes reasonable steps to locate and notify the owner or
                          person in charge of the property of the damage.
                          (B) Gives the person the driver’s name and address and the
                          registration number of the motor vehicle.
                          (C) Upon request, exhibits the driver’s license of the driver.
                 (b) If after reasonable inquiry the driver of the motor vehicle cannot
                 find the owner or person in charge of the damaged property, the driver
                 of the motor vehicle shall do the following:
                 (1) Notify either the sheriff’s department of the county in which the
                 damaged property is located or a member of the state police
                 department.
                 (2) Give the sheriff’s department or state police department the
                 information required by this section.


      A person who knowingly or intentionally fails to stop or comply with Indiana

      Code Section 9-26-1-4 after causing damage to the property of another person

      commits a class B misdemeanor. Ind. Code § 9-26-1-8.2


[7]   The evidence most favorable to the conviction reveals that, while driving her

      morning bus route, Geis backed her school bus over a stop sign, causing

      significant damage to the sign. Geis stopped the bus only momentarily to

      survey the damage, and then she quickly left the scene of the accident,




      2
          This statute was also repealed effective January 1, 2015.


      Court of Appeals of Indiana | Memorandum Decision 03A01-1409-CR-385| March 9, 2015   Page 4 of 5
      continued with her bus route, and then to school. Geis made no effort to notify

      anyone about the accident or the damage caused to the stop sign. She did not

      report the accident to state or local authorities and she did not notify school

      officials about the accident when it happened or when she arrived at school.

      School officials did not learn about the accident until they later heard students

      at school talking about it. This evidence is sufficient to support Geis’s

      conviction for class B misdemeanor failure to stop after an accident resulting in

      damage to property other than a vehicle. Geis’s sole argument on appeal is an

      invitation for us to reweigh the evidence and reassess witness credibility in her

      favor. As those are tasks not within our prerogative on appeal, we must decline

      the invitation and affirm the conviction.


[8]   Affirmed.


      Friedlander, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A01-1409-CR-385| March 9, 2015   Page 5 of 5